Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I and Species I in the reply filed on 02/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. Al. (US 20140131774 A1 hereinafter Lee) and further in view of (Meile Wu, Jongmin Shin, Yoonki Hong, Dongkyu Jang, Xiaoshi Jin, Hyuck-In Kwon, Jong-Ho Lee; An FET-type gas sensor with a sodium ion conducting solid electrolyte for CO2 detection, Sensors and Actuators B: Chemical, Volume 259, 2018, Pages 1058-1065, ISSN 0925-4005; hereinafter Wu).

	Regarding claim 1, Lee teaches in Figs. 9A-9B and 10 with associated text a gas sensitive field effect transistor (FET) structure, comprising: 
	a body comprising a substrate layer (layer including 7, 12 and 8), an intermediate layer (layer including 2, 3, 10, 5 and 14) over the substrate layer; 
	primary terminals disposed within the body, the primary terminals comprising at least one source terminal (4 on one side), at least one drain terminal (4 on other side paragraph [0098])) and at least one gate terminal 3 (paragraph [0095]);
	a floating gate 14 disposed within the body, the floating gate comprising metal at a top surface of the intermediate layer (Fig. 9B), and wherein the floating gate is electrically coupled to a gate terminal of the at least one gate terminal (Fig. 9B, paragraph [0100])); 
	a lateral control gate (2 and 5 paragraph [0095]) disposed within the body, at the top surface of the intermediate layer in a lateral position with respect to the floating gate; and 
	a sensing material layer 6 positioned over the floating gate and the lateral control gate (paragraph [0095], Fig. 9B).
	Lee does not specify a passivation layer over the intermediate layer, wherein the passivation layer has been etched over the floating gate, and wherein the passivation layer has been etched over the lateral control gate.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a passivation layer similar to that of Wu in the device of Lee because according to Wu the passivation layer is to protect active regions of the MOSFET, meanwhile, the patterned SU-8 layer exposes the interdigitated FG and CG area, shown as the rectangle area depicted by a dashed box in Fig. 1(a) (page 1059 paragraph 1, lines 25-31).
	
Regarding claim 3, Lee in view of Wu teaches the gas sensitive FET structure of claim 1.
Lee does not specify the lateral control gate is operable to reset the floating gate to a strong inversion saturation region.
	Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 4 lines 1-2 are understood to be functional (i.e. is operable to reset the floating gate to a strong inversion saturation region): The limitation describes purpose, function, operation, or intent -of-use the lateral control gate. However, the claim does not disclose a sufficient structure which supports the function. Since Lee in view of Wu shows an identical structure as claimed, namely a lateral control gate, the Examiner submits that the lateral control gate is capable or would be obvious to make capable of producing the claimed results.

Regarding claim 4, Lee in view of Wu teaches the gas sensitive FET structure of claim 1.
Lee does not specify the lateral control gate is operable to reset the floating gate to a subthreshold region.
	Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 3 lines 1-2 are understood to be functional (i.e. is operable to reset the floating gate to a subthreshold region): The limitation describes purpose, function, operation, or intent -of-use the lateral control gate. However, the claim does not disclose a sufficient structure which supports the function. Since Lee in view of Wu shows an identical structure as claimed, namely a lateral control gate, the Examiner submits that the lateral control gate is capable or would be obvious to make capable of producing the claimed results.

Regarding claim 5, Lee teaches the lateral control gate and the floating gate form an interdigitated electrode (Fig. 9A).

Regarding claim 6, Lee teaches the gas sensitive FET structure is produced according to a complementary metal-oxide-semiconductor (CMOS) process (paragraph [0162]).

Regarding claim 7, Lee teaches a heater element 2 in thermal contact with the body (Fig. 10, paragraph [0116]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wu as applied to claim 1, and further in view of Lee et. Al. (US 20110227061 A1 hereinafter Lee061).

Regarding claim 2, Lee in view of Wu teaches the gas sensitive FET structure of claim 1.
Lee does not specify the sensing material layer comprises zinc oxide (ZnO) nanorods.
Lee061 teaches in Fig. 2 with associated text a sensing material layer 130 similar to that of Lee in view of Wu that comprises zinc oxide (ZnO) nanorods (paragraph [0059] and [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sensing material layer that comprises zinc oxide (ZnO) nanorods similar to that of Lee061 for the sensing material of Lee in view of Wu because according to Lee061 an environmental gas sensor using a semiconductor oxide nanofiber-nanorod hybrid structure according to the exemplary embodiment of the present invention as a gas sensing layer can have excellent characteristics of ultra-high sensitivity, high selectivity, high responsiveness, long-term stability, and low power consumption by forming a semiconductor oxide nanorod having high sensitivity to a specific gas on a semiconductor oxide nanofiber to maximize a gas reactive specific surface area (Lee061 paragraph [0092]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wu as applied to claim 1, and further in view of Tayebi et. Al. (US 20160187279 A1 hereinafter Tayebi).

Regarding claim 8, Lee in view of Wu teaches the gas sensitive FET structure of claim 1.
Lee does not specify a temperature sensor in thermal contact with the body.
Tayebi teaches in Fig. 2 with associated text a temperature sensor 208 in thermal contact with a body similar to that of Lee in view of Wu (Tayebi Fig. 2, paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensor similar to that of Tayebi in thermal contact with the body of Lee in view of Wu because according to Tayebi the temperature sensor can detect and report heating conditions generated by the heating element so that the heating of the MOS can be controlled, tuned, or 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897